Citation Nr: 1037307	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-13 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to an initial rating in excess of 30 percent for 
pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to October 
1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

This appeal was previously before the Board in April 2008.  The 
Board remanded the claims so treatment records could be requested 
and the Veteran could be scheduled for a VA examination.  The 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The weight of the competent evidence demonstrates that 
although the Veteran experienced intermittent flare-ups of pain 
during service, the preexisting right knee disorder did not 
undergo a permanent worsening during service beyond the natural 
progress of the disease.

3.  A left knee disability was first shown many years after 
separation from service and is not shown to be related to service 
or any incident of service.

4.  Pseudofolliculitis barbae is manifested by, at worst, 20 
percent of the exposed skin area and 4 percent of the entire body 
affected.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for a rating in excess of 30 percent for a skin 
disability is not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 7899-7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection for right 
and left knee disabilities and a skin disorder were received in 
April 2005.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in May 2005 and April 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.  

A rating action in September 2005 awarded service connection for 
a skin disability effective April 18, 2005, and denied service 
connection for right and left knee disabilities.  A timely appeal 
ensued.  

Thereafter, the claims were reviewed and a supplemental statement 
of the case (SSOC) was issued in August 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records (STRs) and all relevant VA and private treatment records 
pertaining to his claims have been obtained and associated with 
his claims file.  He has also been provided with multiple VA 
medical examinations to assess the current state of his service-
connected skin disorder and the etiology of his claimed right and 
left knee disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in 
effect was inconsistent with 38 U.S.C. § 1111 to the extent that 
it stated that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show clear 
and unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit 
noted that the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records indicate the Veteran had a right knee 
disability upon enlistment into the military.  In an August 1973 
enlistment examination report, the examiner noted a 41/2-inch right 
knee scar, normal range of motion, moderate crepitus, no point 
tenderness, no instability and negative McMurray's test.  The 
examiner noted a stable right knee.  In the related medical 
history, the Veteran reported right knee medial meniscectomy in 
March 1972.  

In an April 1974 STR, the Veteran complained of sharp pain in the 
right knee, and that his knee locked the previous night but had 
relaxed overnight, but the pain persisted.  The examiner noted 
essentially negative examination with full range of motion and 
only remarkable symptom of joint line pain over medial tibial-
femur articulation.  The examiner diagnosed exacerbation of old 
meniscal injury.  

In a June 1974 STR, the Veteran complained of right knee pain 
with trauma while playing football.  The examiner noted the knee 
as essentially negative except more tenderness distal to patella 
and along medial joint line with normal X-ray report.  The 
diagnosis was internal deraignment of the right knee.  

A September 1974 separation examination noted normal lower 
extremities.  The Veteran was given an administrative discharge 
from service because of his service connected pseudofolliculitis 
barbae.

In an April 2001 private treatment record, the Veteran reported 
to have intermittent right knee pain for a long time, worse 
previous one to two months.  He reported he had surgery to remove 
cartilage in 1972, and then had an injury in 1984-85 and the 
wound had to be sutured, but he could not remember if anything 
was fractured or torn. 

A private treatment record dated in October 2004 indicated 
complaints of giving way in both knees.  The report referenced an 
X-ray examination report showing early arthritic changes on the 
left, but with good preservation of the joint height.  In the 
right knee, there was 75% loss of joint height, with some changes 
of osteoarthritis.

During a May 2005 VA examination, the Veteran reported he has had 
five surgeries on his right knee and three surgeries on the left 
knee.  He reported he occasionally wears a right knee brace.  He 
related that he injured his right knee in 1972, prior to entering 
service when he tore ligaments while playing football.  Surgery 
was required to repair the knee.  The Veteran indicated that 
during service, his knee started getting aggravated with physical 
training and bending at the firing range, and that the pain had 
been getting worse over the years.  He also reported that his 
left knee started hurting in the early 1980s, and has been 
getting worse over the years.  The diagnoses were severe 
degenerative joint disease on the right knee, and degenerative 
joint disease and meniscus tear on the left knee.  

Private treatment records dated from April 2001 to November 2004 
and June 2006 to February 2008 indicate continued complaints and 
treatment for knee pain, mostly the right knee, with right knee 
surgery in 2006 for internal derangement. 

During a May 2010 VA examination, the Veteran reported the onset 
of problems with his right knee in 1975, about 7 months after 
separation from service.  He reported the onset of his left knee 
pain around 1977.  On review of the claims folder, the examiner 
noted that on his entry into the military, the Veteran had 
already had an open meniscectomy in 1972.  The examiner further 
noted that there are two records of right knee pain in April and 
July 1974, and no additional entries regarding his knees.  The 
examiner indicated that his exit physical of September 1974 did 
not mention problems with his knees.  The Veteran reported he 
underwent surgery in 1974 right after he came out of service.  
The examiner opined that as there are only two records of short-
lived problems with his knee in service with no follow-ups and 
nothing on his exit physical, that his time in service did not 
significantly aggravate, worsen or hasten the progression of his 
preexisting right knee problems.  Additionally, the examiner 
added that his left knee, by the Veteran's report, first started 
bothering him in 1977, which is several years after separation 
from service.  The examiner concluded that the Veteran's knees 
were not related to, caused by, aggravated by, worsened by, or in 
any other way related to his time in service.  

Based upon the evidence of record, the Board finds the right knee 
degenerative joint disease was neither incurred nor aggravated as 
a result of an injury or disease during active service.  The May 
2010 VA examiner's opinion is persuasive that the right knee 
disorder was not aggravated beyond the normal progression of the 
disorder.  This opinion is shown to have been based upon an 
examination of the Veteran and a thorough review of the available 
medical evidence.

The Board also finds that a left knee degenerative joint disease 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.  Evidence of a 
diagnosis of a chronic left knee disability is first shown in 
2004, more than 30 years after separation from active service, 
and cannot be presumed to have been incurred in service.  The 
Board also notes that the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between a 
current left knee disability diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran nor 
his representative have presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, the Board finds 
that entitlement to service connection for a left knee disability 
is also not warranted.

The Board has carefully considered the statements regarding the 
Veteran's right and left knee disabilities.  While the Board does 
not doubt the sincerity of his belief that his right and left 
knee disabilities are the result of his active service, these 
claims turn on a medical matter.  Though the Veteran may be 
competent to testify as to the sensory perceptions of his current 
disorder, questions of medical diagnosis and causation are within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Lay persons are limited to 
attesting to factual matters of which they have first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As a layperson without the appropriate medical training 
or expertise, the Veteran is not competent to render a probative 
opinion on such a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the submitted 
assertions in this regard do not constitute persuasive evidence 
in support of the claims for service connection.

For the foregoing reasons, the claims for service connection for 
a right and left knee disabilities must be denied.  In arriving 
at the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Increased Rating Claim

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Veteran was assigned an initial 30 percent rating for his 
service-connected pseudofolliculitis barbae, pursuant to 38 
C.F.R. § 4.114, Diagnostic Codes (DC) 7899-7806 (2009).  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 7800, 
7801, 7802, or 7805 may also receive an evaluation 
under this diagnostic code, when applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon request 
from a veteran who was rated under the applicable criteria before 
this date.  Id.  The Board has not received a request from the 
Veteran to be rated under the revised criteria, and as such, that 
rating criteria will not be addressed at this time. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (b) (2009)

Factual Background and Analysis

The Veteran was granted service connection based upon an August 
1974 STR which diagnosed pseudofolliculitis barbae and a 
September 2005 VA skin examination report.  

During the September 2005 VA skin examination, the Veteran 
reported complained of problems shaving associated with 
irritation and itching.  He reported that in the last year, he 
had not been on any medications other than avoiding shaving. Upon 
examination, the examiner noted hyperpigmented papules noted in 
the chin area, the anterior aspect of the neck and on the cheek.  
The examiner reported about 20 percent of the exposed skin area 
and 4 percent of the entire body is affected. 

During a May 2010 VA examination, the Veteran reported he used 
Magic Shave once a week, but sometimes it made him break out, and 
he broke out about two times each month for three days.  He 
treats with over-the-counter creams.  The examiner noted he no 
longer uses a razor, and he denied any corticosteroid, 
immunosuppressant, and antibiotic use.  Upon examination, the 
examiner noted the skin to his chest and back was clear, with 
skin to his neck and face revealing multiple hyperpigmented 
scarring and some small papules, no pustules, and no lesions.  
The examiner described the largest papule as 1-cm by 1-cm, but 
did not identify the location.  She noted that the largest scar 
on the right cheek, measured .5 cm by .1 cm at the widest area 
and depressed by .1 cm.  The examiner noted it is depressed, 
superficial, smooth, hyperpigmented and not tender to palpation, 
adherent to underlying tissue, or inflamed with no edema or 
keloid formation, and caused no limitation of function.  The 
examiner reported the pseudofolliculitis barbae is 1 percent of 
the entire body and 5 percent of the exposed skin.  

Based upon the evidence of record, the Board finds the Veteran's 
service-connected pseudofolliculitis barbae is manifested, at 
most, by 4 percent of the entire body or 20 percent of exposed 
areas affected with no more than topical therapy required.  As 
the Veteran has 20 to 40 percent of exposed areas affected, a 30 
percent disability rating for pseudofolliculitis barbae is 
appropriate.  There is no evidence of painful scarring or 
disfigurement and the present disability is adequately evaluated 
under the criteria of diagnostic code 7806.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).  Although the most recent VA 
examination showed significantly smaller areas affected, more in 
keeping with a 10 percent rating, the Board will not disturb the 
original 30 percent disability rating.   

The probative evidence of record shows involvement to the skin 
with no more than topical treatment required.  There is no 
evidence of corticosteroid or other immunosuppressive medication.  
There is no probative evidence of any period of flare-ups of this 
skin disability during the course of this appeal and the Board 
finds the available medical findings are adequate for an adequate 
determination of this appeal.  Therefore, entitlement to a rating 
in excess of 30 percent rating for pseudofolliculitis barbae must 
be denied.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the disability picture 
requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the pseudofolliculitis barbae that 
would take the Veteran's case outside the norm so as to warrant 
the assignment of an extraschedular rating during the appeal 
period.  The Veteran's impairment is contemplated by the 
schedular rating assigned.


ORDER

Entitlement to service connection for a right knee disorder is 
denied. 

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to an initial rating in excess of 30 percent for 
pseudofolliculitis is denied. 



____________________________________________
 RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


